The plaintiff in error, who was plaintiff below, sued the defendant in error for damages. Defendant in error demurred to the evidence of plaintiff in error, which demurrer was sustained by the trial court, and judgment rendered for defendant. Plaintiff brings error.
The assignments set out in the petition in error are that the court erred in overruling the motion for a new trial and in sustaining the demurrer to plaintiff's evidence *Page 178 
at the trial. The defendant in error moves to dismiss, on the ground that the proceeding in error purports to be based upon a transcript of the record of the trial court. The motion to dismiss was served upon attorneys for plaintiff in error on the 9th day of August, 1915, but they have filed no response thereto.
The proposition urged by the defendant in error is well settled in this state. In a proceeding herein which is based upon a transcript of the record of the court below, where the only errors complained of are errors in overruling a motion for a new trial and error in sustaining a demurrer to the evidence, such alleged errors will not be considered by this court in the absence of a case-made containing all the evidence in the trial court. In this case it does not appear that the purported case-made attached to the petition in error was ever served upon the defendant in error, or that it was ever signed and settled by the trial judge, or filed in the court below.
In the case of Vannier v. Fraternal Aid Association,40 Okla. 732, 140 P. 1021, this court held:
"Where the only errors assigned in the petition in error are 'that said court erred in overruling plaintiff in error's motion for new trial,' and 'that said court erred in sustaining defendant in error's demurrer to plaintiff in error's evidence,' held, no assignment of error is raised which may be considered on transcript without bill of exceptions or case-made."
There is an unbroken line of decisions by this court to the same effect, which, however, we do not deem it necessary to cite. *Page 179 
For the reasons stated above, the appeal will be dismissed.
All the Justices concur.